DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 126-145 are currently pending for examination.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 126-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,918,322 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are very similar in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 126, 129-130, 132-133, 136-137 and 139-144 are rejected under 35 U.S.C. 103 as being unpatentable over Sharman (Pub. No.: US 2017/0367644 A1) in view of De Guise (Pub. No.: US 2013/0185310 A1).

Regarding claim 126, Sharman teaches a system for monitoring a joint of a patient (Abstract, joint monitoring system), the system comprising: 
at least one sensor configured to be coupled to skin adjacent to the joint, the at least one sensor configured to sense one or more measurements of the joint (Fig, 1 and Fig. 3, patient worn sensor 10 and para [0038], “For example, a first approximation of the knee joint angle can be determined using only the three-axis accelerometers of sensors 30 and 34.”), the at least one sensor including a transmitter configured to transmit the one or more measurements to a first local computing device (Fig, 1, the sensor has a transmitter 14 to transmit data to the local computer 16); and 
a remote computing device (Fig. 1, server 20) configured to be in communication with at least one of the first local computing device of the patient and a second local computing device for a medical professional monitoring the patient (Fig. 1, server 20 is connected to the local computer 16 In typical use, a caregiver uses remote computer 24, to create a record for a new patient using a web application hosted by database and server 20.  As part of this setup, the caregiver assigns local computer 16 to patient 52, creating a link between the record for the patient and local computer 16.”. The server communicates with the patient computer 16 and the caregiver computer 24), the remote computing device comprising a digital processing device configured to: 
 	receive the one or more measurements from the first local computing device, the one or more measurements generated from the at least one sensor coupled to the joint (Fig. 1, para [0036], “As soon as the connection is made, data logger and microcontroller 12 begins to collect data from patient worn sensors 10 and store it locally in SD card memory 50.  In the preferred embodiment, data is collected approximately every 1/10 second.  From time to time, microcontroller 12 checks to see if there is a connection to local computer 16 available using Bluetooth connection 14.  If so, microcontroller 12 transmits any data not previously transmitted to local computer 16.  In turn, local computer 16 transmits the data to database and server 20 over Internet connection 18.”.  The server 20 receives joint data from the patient sensor via local computer device 16); 
 	receive input from the patient from the first local computing device (para [0061], “It will be evident based on the foregoing description and from the drawings that the present invention defines a method monitoring a patient and assessing the patient's condition by attaching a sensor to the patient for measuring a defined patient parameter, recording patient parameter data from the sensor, providing an input device to the patient and prompting the patient to enter patient input data into the input device, recording the patient input data; and assigning a score that is indicative of the patient parameter by combining the first patient parameter data and patient input data.”. The server receives user’s input data); 
 	store at least one of the one or more measurements and the input in a database (para [0036], “If so, microcontroller 12 transmits any data not previously transmitted to local computer 16.  In turn, local computer 16 transmits the data to database and server 20 over Internet connection 18.”. The server has a database to store sensor measurements); 
 	generate analysis of at least one of the one or more measurements and the input from the patient, wherein the analysis includes at least one of a range of motion of the joint, a range of flexion of the joint, a range of extension of the joint, a range of rotation of the joint, a motion pattern of the joint, and a gait of the patient (para [0061], “It will be evident based on the foregoing description and from the ”. The server analysis the flexion data and user input data to generate progress/compliance report); and 
 	transmit at least one of the analysis and generated treatment regimen to at least one of the first local computing device and the second local computing device (Abstract “Apparatus and methods are described for setting rehabilitation goals for a patient, measuring patient movements, storing the movement data for later transfer to a computer, displaying progress indicators and inspirational messages based on progress towards goals, reporting movement, ” and para [0005], “To encourage better compliance, it would be advantageous to provide a patient with timely feedback and encouragement as to their progress, and to provide quantitative measurements as to their progress, both to the patient and their caregivers.”. The patient and caregiver receive progress report).  
Sharman fails to teach the server generates a treatment regimen based on the at least one of the one or more measurements and the input from the patient.
However, in the same field of joint monitoring system, De Guise teaches a server configured to determine a joint treatment based on the data received from kinematic sensors attached to the knee of the patient. See Fig. 4 and para [0106], “Both the 3D knee kinematic data 408 and the 3D knee static imagery data 410 are fed to the computing device 406 which merges them to produce 3D knee joint data and simulates a plurality of treatments using the 3D knee joint data to finally determine which treatment from the plurality of treatments will produce optimal results 412 as a result of the treatment and/or surgery.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify 

Regarding claim 129, Sharman in the combination teaches the system of claim 126, wherein the at least one sensor comprises an inertial measurement unit configured to generate the one or more measurements (para [0045], “It can been seen from the above that each of the X, Y and Z axis measurements of the inertial sensor (newAngle) can be combined with the X, Y and Z axis measurements of the gyroscope (NewRate) to arrive at a best estimate of the actual magnitude of gravitational acceleration measured by the sensors with respect to each axis.”).  

Regarding claim 130, De Guise in the combination teaches the system of claim 126, wherein the digital processing device generates the treatment regimen by selecting the treatment regimen from a plurality of treatment regimens stored in a database based on at least one of the one or more measurements and the input (para [0106], “Both the 3D knee kinematic data 408 and the 3D knee static imagery data 410 are fed to the computing device 406 which merges them to produce 3D knee joint data and simulates a plurality of treatments using the 3D knee joint data to finally determine which treatment from the ”. Select an optimal treatment from a plurality of treatments).  

Regarding claim 132, Sharman in the combination teaches the system of claim 126, wherein the digital processing device is configured to at least one of: 
provide an intermediary for two-way communication between the medical professional and the patient (Fig. 1, the server 20 provides 2-way communication between the patient computer 16 and the caregiver computer 24); and 
transmit a message to the first local computing device in response to a comparison of the one or more measurements to a predefined range of motion.  

Regarding claim 133, Sharman in the combination teaches the system of claim 126, wherein the digital processing device is further configured to at least one of: 
set a sampling interval for receiving the one or more measurements from the at least one sensor; and 
set a transmission interval for the first local computing device of the patient to transit the one or more measurements (para [0023], “If a ”).  

Regarding claim 136 Sharman in the combination teaches the system of claim 126, wherein the digital processing device is further configured to generate a graphical representation for display pertaining to progress of a plurality of patients being treated by the medical professional (Fig. 5, para [0051], “FIG. 5 shows one of many possible ways to display the data obtained from patient worn sensors 10 as processed by database and server 20.”, Fig. 7 and para [0022], “FIG. 7 is a schematic representation illustrating one preferred way that data generated according to the invention may be displayed to a caregiver who has responsibility for monitoring plural patients.”).  

Regarding claim 137 Sharman in the combination teaches the system of claim 136, wherein the graphical representation allows for the medical professional to simultaneously detect warnings and critical events occurring among the patients (Fig. 5, Fig. 7, para [0053], “As can be seen from line 61, the girth of the patient's limb (hence the amount of limb swelling) is relatively constant until it begins to rise at the right end of the graph.  This would indicate to the caregiver that there is significant swelling of the limb.” The graph simultaneously shows warning and critical event of an infection).
Sharman fails to teach the graph for each of the plurality of patient is displayed simultaneously.
However Sharman teaches all the patient scores are displayed simultaneously in Fig. 7. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sherman’s graphical presentation to display all the patient graphs simultaneously to enable the caregiver to quickly determine each patient’s recovery condition. 

Regarding claim 139 Sharman in the combination teaches the system of claim 136, wherein the digital processing device is configured to process and analyze the one or more measurements such that the graphical representation corresponds to at least one of the range of motion of the joint, the range of flexion of the joint, the range of extension of the joint, and the range of rotation of the joint (Fig. 5 and para [0051], “In this ”).  

Regarding claim 140 Sharman in the combination teaches the system of claim 136, wherein the graphical representation includes a plurality of unique identifiers, each unique identifier corresponding to one of the plurality of patients (Fig. 5, Fig. 7, patient’s name).  

Regarding claim 141 Sharman in the combination teaches the system of claim 140, wherein in response to receiving a selection of one of the unique identifiers of the plurality of unique identifiers, the digital processing device is configured to generate a detailed summary of activity of the patient associated with the selected unique identifier for display (Fig. 5, Fig. 7, the graph shows the patient names).  

Regarding claim 142 Sharman in the combination teaches the system of claim 126, wherein at least one of the analysis and the generated treatment regimen is based on both the one or more measurements and the input from the patient (para [0061], “It will be evident based on the foregoing description and from the drawings that the present invention defines a method monitoring a patient and assessing ”. The server analysis the flexion data and user input data to generate progress/compliance report).  

Regarding claim 143 Sharman in the combination teaches the system of claim 126, wherein the digital processing device is further configured to, based on the one or more measurements, determine at least one of a compliance of the patient to a movement protocol and a physical therapy progress of the patient (Fig. 7 and compliance score).  

Regarding claim 144, Sharman in the combination teaches the system of claim 126, wherein the one or more measurements comprises a measurement associated with at least one of an elevation of the at least one sensor, the elevation of the at least one sensor relative to a second sensor, a motion of the at least one sensor, a pitch of the at least one sensor, a roll of the at least one sensor, and a yaw of the at least one sensor (para [0030], motion sensor).

Regarding claim 145, recites a system that is similar to the system of claim 126. Therefore, it is rejected for the same reasons.
Sherman further teaches the patient computer (analogous to the first computer device) is configured to the display messages and progress reports from the server. See Fig. 1 and para [0025], “In this way it is possible for remote computer 24 to cause computer 16 to display messages, images, videos or other information on local computer 16.”.

Claim 135 is rejected under 35 U.S.C. 103 as being unpatentable over Sharman (Pub. No.: US 2017/0367644 A1) in view of De Guise (Pub. No.: US 2013/0185310 A1) as applied to claim 126 and Douglass (Pub. No.: US 2015/0379203 A1).

Regarding claim 135, the combination teaches the system of claim 126, but fails to expressly teach wherein the digital processing device is further configured to authenticate at least one of the medical professional and the patient prior to providing access.  
However, in the same field of medical record access system, Douglass teaches a server system requires the patient and the physician to authenticate with valid login credentials to provide access to the database. See Fig 3A, step 308-312, para [0046], “The user submits its login credentials (e.g., username and password), and token module 220 checks to see if the login credentials correspond to a registered user in security database 230.” and Fig. 5A, steps 506-508 and para [0090], “At step 508, EHR server 106 receives the physician's EHR credentials, for example the physician's email address and password.  In addition to granting access to the EHR server 106's API, the EHR credentials may be used to log the user in to productivity application 410.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sherman’s server to authenticate the patient and the caregiver to improve data security.  

Claim 138 is rejected under 35 U.S.C. 103 as being unpatentable over Sharman (Pub. No.: US 2017/0367644 A1) in view of De Guise (Pub. No.: US 2013/0185310 A1) as applied to claim 137 and Tanaka (Pub. No.: US .

Regarding claim 138 Sharman in the combination teaches the system of claim 137, wherein infection or swelling of the joint is determined based on the temperature and/or the girth of the limb exceeds normal baseline value (Fig. 5, paras [0006] and [0053]) but fails to expressly teach wherein the warnings and critical events are generated for each of the plurality of patients when one or more measurements for a respective patient exceeds one or more preset ranges.
However, in the same field of health monitoring system, Tanaka teaches a warning or alarm is generated if the sensor data exceeds a threshold value. See para [0057], “At block 450, a biometric index value is formulated and displayed on the display.  The formulated index value may also be recorded either on the wearable sensor device or on the display device or on the remote computer.  The formulated index value at block 450 may also be compared to a designated threshold index level.  If the formulated index value exceeds or is less than the designated threshold, then a notification can be displayed on the display device or an alarm can be initiated.”. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify . 

Allowable Subject Matter
Claims 127-128, 131 and 134 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tam (Pub. No.: US 2016/0220175 A1) teaches an application configured to monitor patient recovery progress and to provide optimization to the recovery therapy based on the received data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685